Case: 22-60077     Document: 00516542277         Page: 1     Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-60077
                                Summary Calendar                            FILED
                                                                    November 11, 2022
                                                                       Lyle W. Cayce
   Julio Cesar Perez Espinoza,                                              Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A087 935 171


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Julio Cesar Perez Espinoza, a native and citizen of Mexico, petitions
   for review of a decision of the Board of Immigration Appeals (BIA) denying
   his motion to reopen the removal proceedings sua sponte. Perez Espinoza
   argues that the BIA erred in refusing to reopen the removal proceedings sua


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60077      Document: 00516542277           Page: 2    Date Filed: 11/11/2022




                                     No. 22-60077


   sponte based on exceptional circumstances. The Government responds that
   this court lacks jurisdiction to review the BIA’s sua sponte decision making.
   This court reviews its subject matter jurisdiction de novo. Rodriguez v.
   Holder, 705 F.3d 207, 210 (5th Cir. 2013).
          While Perez Espinoza acknowledges this court’s prior precedent in
   Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004), where
   the court held that it lacks jurisdiction to review the BIA’s refusal to exercise
   its sua sponte authority to reopen removal proceedings, he contends that
   Enriquez-Alvarado and its progeny were wrongly decided in light of the
   Supreme Court’s subsequent decisions, including Mata v. Lynch, 576 U.S.
   143 (2015), and Kucana v. Holder, 558 U.S. 233 (2010).
          Mata and Kucana did not disturb this court’s prior precedent holding
   that it lacks jurisdiction to review the BIA’s wholly discretionary decision not
   to reopen a case sua sponte. See Mata, 576 U.S. at 148 (assuming arguendo
   that circuit courts lack authority to review BIA’s use of its discretionary
   power to sua sponte reopen a case); Kucana, 558 U.S. at 251 n.18
   (“express[ing] no opinion on whether federal courts may review the [BIA’s]
   decision not to reopen removal proceedings sua sponte”); see also Pena-Lopez
   v. Garland, 33 F.4th 798, 807 (5th Cir. 2022) (reaffirming Enriquez-
   Alvarado’s holding that there is no jurisdiction to review the BIA’s decision
   not to sua sponte reopen removal proceedings).
          The petition for review is DISMISSED for lack of jurisdiction.




                                          2